989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Lee SIMMONS, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY;  Electric Mutual InsuranceCompany; Metropolitan Life Insurance Company;  Haynsworth,Marion, McKay & Guerard;  Ogletree, Deakins, Nash, Smoak &Stewart;  Nelson, Mullins, Riley and Scarborough;Greenville Memorial Hospital; Stephen John Henry;  PulmonaryDisease Associates;  Angelo Sinopoli, MD;  Lloyd E. Hayes,MD;  Palmetto Pulmonary Associates, Pa; Richard G. Laurens,Jr.;  Professional Rehabilitation Services; Carroll H.Crawford;  Hillcrest Hospital;  St. Francis Hospital; RobertL. Galophin Jr.;  S. T. Peden;  K. E. Bruning;  GeneralElectric Company Board of Directors;  James W. Culbreth;John F. Welch, Jr., Chairman of Board, Defendants-Appellees.
No. 92-1459.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1992Decided:  March 8, 1993

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Henry Michael Herlong, Jr., District Judge.  (CA-91-1356-6-20K)
Roger Lee Simmons, Appellant Pro Se.
James Hamilton Stewart, III, Kristofer Karl Strasser, G. Scott Humphrey, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina;  Amy Carolyn Hendrix, Stephen Richard Hedrick Lewis, William Stuart Davies, Jr., NELSON, MULLINS, RILEY & SCARBOROUGH, Columbia, South Carolina;  Henry Donald Sellers, Hamlet Sam Mabry, III, G. Dewey Oxner, Jr., HAYNSWORTH, MARION, MCKAY & GUERARD, Greenville, South Carolina;  William John Toppeta, METROPOLITAN LIFE INSURANCE COMPANY, New York, New York;  Frank Huger Gibbes, III, Jeffrey Dean Ezell, GIBBES & CLARKSON, P.A., Greenville, South Carolina;  Stephen John Henry, TAYLOR, STEPHENSON & HENRY, Greenville, South Carolina;  Ashby Winton Davis, LOVE, THORNTON, ARNOLD & THOMASON, Greenville, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Roger Lee Simmons appeals from the district court's order granting summary judgment to the Defendants in this action raising various state and federal claims.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simmons v. General Electric, No. CA-91-1356-6-20K (D.S.C. Apr. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED